Name: Commission Implementing Regulation (EU) 2019/1139 of 3 July 2019 amending Regulation (EC) No 2074/2005 as regards official controls on food of animal origin in relation to requirements concerning food chain information and fishery products and to the reference to recognised testing methods for marine biotoxins and to testing methods for raw milk and heat-treated cow's milk (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: animal product;  health;  marketing;  processed agricultural produce;  agricultural policy;  foodstuff;  fisheries
 Date Published: nan

 4.7.2019 EN Official Journal of the European Union L 180/12 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1139 of 3 July 2019 amending Regulation (EC) No 2074/2005 as regards official controls on food of animal origin in relation to requirements concerning food chain information and fishery products and to the reference to recognised testing methods for marine biotoxins and to testing methods for raw milk and heat-treated cow's milk (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular point (f) of the first subparagraph of Article 18(8) thereof, After consulting the Committee on Plants, Animals, Food and Feed, Whereas: (1) Regulation (EU) 2017/625 lays down rules for the official controls and other official activities performed by the competent authorities of the Member States to verify compliance with Union legislation, inter alia, in the area of food safety at all stages of production, processing and distribution. In particular, it provides for official controls in relation to products of animal origin intended for human consumption. (2) Commission Regulation (EC) No 2074/2005 (2) lays down implementing measures for certain products under, inter alia, Regulation (EC) No 853/2004 of the European Parliament and of the Council (3). These include live bivalve molluscs, raw milk and heat-treated cow's milk. (3) Commission Implementing Regulation (EU) 2019/627 (4) amends Regulation (EC) No 2074/2005 as regards official controls. That Regulation sets out, that as regards requirements concerning food chain information, Section II and the Appendix in Annex I to Regulation (EC) No 2074/2005 are deleted and that as regards requirements concerning fishery products, Section II in Annex II to Regulation (EC) No 2074/2005 is deleted. (4) Regulation (EC) No 853/2004 requires the slaughterhouse operator to request, receive, check and act upon food chain information for all animals, other than wild game, sent or intended to be sent to the slaughterhouse. In addition, he should make sure the food chain information provides all the details required under Regulation (EC) No 853/2004. (5) Regulation (EC) No 853/2004 sets out the requirements governing parasite checks during handling of fishery products on shore and on board vessels. It is up to food business operators to carry out their own checks at all stages in the production of fishery products in accordance with the rules in Chapter V(D) of Section VIII of Annex III to Regulation (EC) No 853/2004 so that fish which are obviously infested with parasites are not released for human consumption. The adoption of detailed rules relating to visual inspections calls for the concepts of visible parasites and visual inspection to be defined and the type and frequency of the observations to be determined. (6) Implementing Regulation (EU) 2019/627 lays down rules on uniform practical arrangements for the performance of official controls on food of animal origin. That Regulation sets out, in its Annex V, the recognised testing methods for the detection of marine biotoxins in live bivalve molluscs to be used by the competent authorities for the purpose of official controls. Furthermore, it sets out, in its Annex III, the testing methods for raw milk and heat-treated cow's milk to be used by the competent authorities for the purpose of official controls. Regulation (EC) No 853/2004 requires food business operators to carry out their own checks at all stages in the production to ensure that live bivalve molluscs, raw milk and heat-treated cow's milk comply with the hygiene rules for food of animal origin laid down in that Regulation. To ensure a high level of consumer protection with regard to food safety, Regulation (EC) No 2074/2005 should therefore include an obligation for food business operators to use the same recognised testing methods for marine biotoxins and testing methods for raw milk and heat-treated cow's milk as the competent authorities are to use in accordance with Implementing Regulation (EU) 2019/627. (7) Regulation (EC) No 2074/2005 should therefore be amended accordingly. (8) As Regulation (EU) 2017/625 applies with effect from 14 December 2019, this Regulation should apply from the same date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2074/2005 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Requirements concerning food chain information for the purpose of Regulation (EC) No 853/2004 Requirements concerning food chain information as referred to in Section III of Annex II to Regulation (EC) No 853/2004 are set out in Annex I to this Regulation. (2) Article 2 is replaced by the following: Article 2 Requirements concerning fishery products for the purpose of Regulation (EC) No 853/2004 Requirements concerning fishery products as referred to in Article 11(9) of Regulation (EC) No 853/2004 are set out in Annex II to this Regulation. (3) Article 3 is replaced by the following: Article 3 Recognised testing methods for marine biotoxins for the purpose of Regulation (EC) No 853/2004 The recognised testing methods for detecting marine biotoxins as referred to in Article 11(4) of Regulation (EC) No 853/2004 are as set out in Annex V to Implementing Regulation (EU) 2019/627. (4) Article 6a is replaced by the following: Article 6a Testing methods for raw milk and heat-treated cow's milk The analytical methods set out in Annex III to Implementing Regulation (EU) 2019/627 shall be used by food business operators to check compliance with the limits set out in Part III of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004 and to ensure appropriate application of a pasteurisation process to dairy products as referred to in Part II of Chapter II of Section IX of Annex III to that Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 27). (3) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) (4) Commission Implementing Regulation (EU) 2019/627 of 15 March 2019 laying down uniform practical arrangements for the performance of official controls on products of animal origin intended for human consumption in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council and amending Commission Regulation (EC) No 2074/2005 as regards official controls (OJ L 131, 17.5.2019, p. 51).